Citation Nr: 1440391	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This matter is on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Tinnitus was not shown during active duty, but is found to be related to service.  


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for tinnitus, which he contends is due to the noise exposure he experienced while on active duty in the Navy.  He specifically alleged that his ship, USS Peoria (LST-1183) was moored at the end of the runway at the nearby air station in Subic Bay, Philippines, which has since affected his hearing.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  However, tinnitus is not one such disease and the application of 38 C.F.R. § 3.303(b) is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Next, the development undertaken by the RO indicates that some of the Veteran's service treatment records may be unavailable.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

It is conceded that the Veteran's ship was moored near an airstrip in Subic Bay.  

The Board recognizes the Veteran's assertions that he has experienced tinnitus since active duty.  In this regard, the Veteran is competent to discuss the nature of some disorders despite his status as a lay person.  Since tinnitus is identified exclusively by its symptoms, it is one such disorder and does not require a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

While the Board has considered the medical opinion in this case, the Veteran's statements are found credible.  The claim is granted. 

ORDER

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


